Case 3:21-cv-00865-SMY Document 13 Filed 08/31/21 Page 1 of 3 Page ID #188




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD D. KOHLMILLER and       )
 THERESA M. KOHLMILLER,         )
                                )
                 Plaintiffs,    )
                                )                    Case No. 21-cv-865-SMY
 vs.                            )
                                )
 CONSUMER LAW PROTECTION, LLC, )
 RESORT TRANSFER GROUP, LLC,    )
 SQUARE ONE DEVELOPMENT         )
 GROUP, INC.,                   )
 PREMIER RESERVATION GROUP,     )
 LLC, DAN CHUDY,                )
 MAKENZIE DAVID WESTCOTT,       )
 MATT TITUS, AMY D. DEFATTE,    )
 GEORGE L. REED, LOUANN REED,   )
 CRESTLINE HOTELS & RESORTS,    )
 LLC, and EXCEL HOLDINGS 3 LLC, )
                                )
                 Defendants.    )


                             MEMORANDUM AND ORDER

Yandle, District Judge:

       Plaintiffs Ronald and Theresa Kohlmiller filed the instant action in the Circuit Court for

the Twentieth Judicial Circuit, St. Clair County, Illinois against the Defendants Consumer Law

Protection, LLC, Resort Transfer Group, LLC, Square One Development Group, Inc., Premier

Reservation Group, LLC, Dan Chudy, Makenzie David Westcott, Matt Titus, Amy D. DeFatte,

George Reed, LouAnn Reed, Crestline Hotels & Resorts, LLC, and Excel Holdings 3 LLC.

Plaintiffs assert violations of the Illinois Consumer Fraud Act and common law fraud claims.

Defendants Titus and Westcott removed the case to this Court based on diversity jurisdiction under

28 U.S.C. § 1332 (Doc. 1).



                                           Page 1 of 3
Case 3:21-cv-00865-SMY Document 13 Filed 08/31/21 Page 2 of 3 Page ID #189




        The case is now before the Court for consideration of Plaintiffs’ Motion to Remand (Doc.

6). Plaintiffs argue that removal is deficient in numerous respects, including: (1) the failure of all

Defendants to consent; (2) a lack of complete diversity; and (3) untimeliness of the removal.

Defendants Titus and Westcott oppose the Motion (Doc. 12). For the following reasons, the

Motion is GRANTED and this case is REMANDED to the Circuit Court of the Twentieth Judicial

Circuit, St. Clair County, Illinois.

        Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing where

such action is pending.” A defendant has thirty (30) days after receipt of the Complaint to file a

Notice of Removal. 28 U.S.C. § 1446(b)(1). Valid removal requires the consent of all defendants,

unless they were not properly served at the time of removal. 28 U.S.C. § 1446(b)(2)(A). The

failure of even one served defendant to timely consent to removal in writing renders a Notice of

Removal procedurally defective and the case subject to remand. Gossmeyer v. McDonald, 128 F.

3d 481, 489 (7th Cir. 1997) (emphasis added).

        Here, all Defendants except Titus and Westcott were served between May 25, 2021 and

June 22, 2021. Service was waived for Defendants Titus and Westcott on June 29, 2021 and they

filed the Notice of Removal on July 28, 2021. While the Notice of Removal states that “all

defendants in this matter consent to this matter being removed to the federal court.”, “[i]t is not

enough for the removing defendants to say in their notice simply that all the other defendants do

not object to removal.” Roe v. O'Donohue, 38 F.3d 298, 301 (7th Cir. 1994), overruled in part on

other grounds by Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999). Rather,

all defendants must join in the motion by supporting it in writing. Id. Significantly, although



                                             Page 2 of 3
Case 3:21-cv-00865-SMY Document 13 Filed 08/31/21 Page 3 of 3 Page ID #190




Counsel for Titus and Westcott subsequently entered an appearance on behalf of all Defendants

(except Crestline Hotels & Resorts, LLC and Excel Holdings 3 LLC), no amendment to the Notice

or written consent on behalf of those Defendants has been filed. Defendants Crestline and Excel

likewise have not joined or consented to the removal in writing. Thus, the Court finds that the

Notice of Removal is procedurally defective and remand is warranted under 28 U.S.C. § 1447(c).

       Accordingly, this case is REMANDED back to the Circuit Court of the Twentieth Judicial

Circuit, St. Clair County, Illinois. All pending motions are terminated as MOOT and the Clerk of

Court is DIRECTED to close the case.


       IT IS SO ORDERED.

       DATED: August 31, 2021




                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 3 of 3
